       Case 2:20-cv-01034-JCM-DJA Document 2 Filed 06/10/20 Page 1 of 2



1    JOSHUA M. DICKEY
     Nevada Bar No. 6621
2    BAILEYKENNEDY
     8984 Spanish Ridge Avenue
3    Las Vegas, Nevada 89148
4    Telephone: (702) 562-8820
     Facsimile: (702) 562-8821
5    Email: jdickey@baileykennedy.com

6    NEIL D. GREENSTEIN
     Virginia Bar No. 18555
7    TECHMARK
8    1751 Pinnacle Drive, Suite 1000
     Tysons, VA 22102
9    Telephone (347) 514-7717
     Facsimile: (408) 280-2250
10   Email: ndg@techmark.com
     [Will Comply with LR IA 11-2 within 45 days]
11
12   Attorneys for Plaintiff
     HURRICANE ELECTRIC LLC
13                             IN THE UNITED STATES DISTRICT COURT
14                                 FOR THE DISTRICT OF NEVADA

15   HURRICANE ELECTRIC LLC,
16                Plaintiff,                           Case No. 2:20-cv-01034
17         v.
18   MILLENNIUM FUNDING, INC.;                         FED. R. CIV. P. 7.1 DISCLOSURE
     BODYGUARD PRODUCTIONS, INC.; UN4
19                                                     STATEMENT AND LOCAL RULE 7-1.1
     PRODUCTIONS, INC.; HOMEFRONT                      CERTIFICATE AS TO INTERESTED
     PRODUCTIONS, INC.; MILLENNIUM MEDIA,
20                                                     PARTIES OF PLAINTIFF HURRICANE
     INC.; CRIMINAL PRODUCTIONS, INC.;                 ELECTRIC LLC
     CLEAR SKIES NEVADA, LLC; HUNTER
21   KILLER PRODUCTIONS, INC.; LHF
     PRODUCTIONS, INC.; RAMBO V
22   PRODUCTIONS, INC.; FALLEN
     PRODUCTIONS, INC.; WICKED NEVADA,
23   LLC; 211 PRODUCTIONS, INC.; FATHERS &
     DAUGHTERS NEVADA, LLC; VOLTAGE
24   DEVELOPMENT NCCF, LLC; HB
     PRODUCTIONS, INC.; STATUS UPDATE,
25   LLC; STOIC PRODUCTIONS, INC.; COBBLER
     NEVADA, LLC; SURVIVOR PRODUCTIONS,
26   INC.; TREVOR SHORT; and, AVI LERNER,
27                Defendants.
28

                                              Page 1 of 2
          Case 2:20-cv-01034-JCM-DJA Document 2 Filed 06/10/20 Page 2 of 2



1           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1-1, plaintiff Hurricane
2    Electric LLC (“HE”), by and through its counsel, certifies that no publicly held companies own 10% or
3    more of HE. The following may have a direct pecuniary interest in the outcome of this case:
4           1.      Mike Leber, Member of Hurricane Electric LLC; and
5           2.      Paula Leber, Member of Hurricane Electric LLC.
6           These representations are made to enable judges of the Court to evaluate possible
7    disqualifications or recusal.
8             DATED: June 10, 2020.
9                                                       BAILEYKENNEDY
10                                                      By: /s/ Joshua M. Dickey
                                                            JOSHUA M. DICKEY
11                                                         8984 SPANISH RIDGE AVENUE LAS
                                                            VEGAS, NEVADA 89148
12
                                                        In Association With:
13
                                                            NEIL D. GREENSTEIN
14                                                          TECHMARK
                                                            1751 Pinnacle Drive
15                                                          Suite 1000
16                                                          Tysons, VA 22102
                                                        Attorneys for Plaintiff
17
                                                        HURRICANE ELECTRIC LLC
18
19
20
21
22
23
24
25
26
27
28

                                                  Page 2 of 2
